Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 16/856364 application is in response to the communications filed April 23, 2020. 
Claims 1-8 were initially filed April 23, 2020. 
Claims 1-8 are currently pending and considered below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention
As per claim 2, 
This claim recites the limitation of “wherein the neurodevelopment disorder includes at least one of: … a prenatal drug, an alcohol exposure, a motor disorder and a cerebral palsy disorder”. This limitation does not have written description in the as-filed specification. Nowhere in the applicant’s specification do they elaborate how the neurodevelopment disorder includes a prenatal drug, an alcohol exposure, a motor disorder and a cerebral palsy disorder. Furthermore, a prenatal drug and an alcohol exposure are fundamentally not a neurodevelopment disorder. One may develop a neurodevelopment disorder after being exposed to a prenatal drug or alcohol but these substances are not a disorder, they are chemicals. Exposure to these chemicals and the chemicals themselves are very different when it comes to classifying what a neurodevelopment disorder is. Accordingly, the applicant has failed to comply with the written description requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 5, 
The claim recites the limitation of “wherein the risk assessment is deemed “at risk” for a neurodevelopment delay when greater than or equal to 3,000ms latency and less than or equal to 75% return to baseline (RTB)”. This limitation does not make any sense in light 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of a method for assessing neurodevelopment disorders comprising: maneuvering a wall mounted pupillometer system so as to align with at least one of a right eye and a left eye of a subject, initiating data collection, collecting the data, wherein the data comprises light levels related to the pupillary restriction of a subject and providing a risk assessment of a neurodevelopment disorder in the subject. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “via a coupled Graphical User Interface (GUI)”, a method for assessing neurodevelopment disorders comprising: maneuvering a wall mounted pupillometer system so as to align with at least one of a right eye and a left eye of a subject, initiating data collection via a coupled Graphical User Interface (GUI), collecting the data, wherein the data comprises light levels related to the pupillary restriction of a subject and providing a risk assessment of a neurodevelopment disorder in the subject in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “via a coupled Graphical User Interface (GUI)”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. The claim does not contain any further language to consider as sufficient to provide something significantly more than the judicial exception because all of the language is contained in the abstract idea and/or insufficient integration of the abstract idea into a practical application identified above.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the neurodevelopment disorder includes at least one of: an autism spectrum disorder, an attention-deficit/hyperactivity disorder, an intellectual development disorder/disability, a language disorder, an acquired brain injury, a 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“wherein the risk assessment can include detection of at least one of seizure disorders or ophthalmic conditions” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit 
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“wherein the risk assessment includes at least one of: age, sex identification, a height, a weight, and a head circumference, wherein the risk assessment is in relation to available comparative growth curves by age and sex” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“wherein the risk assessment is deemed “at risk” for a neurodevelopment delay when pupil diameter return to baseline (RTB) is greater than or equal to 3,000ms latency and less than or equal to 75% RTB” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“further comprising transmitting the risk assessment to a recording system” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“further comprising transmitting the risk assessment to a recording system” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“further comprising transmitting the risk assessment to a recording system” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or 
As per claim 7, 
Claim 7 depends from claim 6 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“wherein the transmitting includes a syncing to a local medical record system” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 6 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“wherein the transmitting includes sending to a protected server” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (US 2016/0103338; herein referred to as Hart) in view of Stark et al. (US 2012/0268715; herein referred to as Stark). 
As per claim 1, 
Hart teaches a method for assessing neurodevelopment disorders comprising: maneuvering a wall mounted pupillometer system so as to align with at least one of a right eye and a left eye of a subject” (Paragraphs [0009], [0010], [0082] and [0092] of Hart. The teaching describes the usage of a pupillometer to assess neurological conditions. To use the user places the pupillometer over left or right eye of the subject to gather data. In one embodiment, the pupillometer scanner can be configured as wall mounted.)
Hart further teaches collecting the data, wherein the data comprises light levels related to the pupillary restriction of a subject” (Paragraph [0095] of Hart. The teaching describes that pupil size measured in contrasting visible or infrared (IR) detection image 
Hart further teaches providing a risk assessment of a neurodevelopment disorder in the subject” (Paragraph [0064] of Hart. The teaching describes that eyewear pupilometer modules may be used for performing pupillary and retinal condition automated pre-diagnostic screening to aid medical providers in determining a person general and optic health condition 230. This pre-screening is construed as a risk assessment of neurodevelopment disorder in the subject)
Hart does not explicitly teach initiating data collection via a coupled Graphical User Interface (GUI). 
However Stark teaches initiating data collection via a coupled Graphical User Interface (GUI). (Paragraphs [0076] and [0077] of Stark. The teaching describes graphic user interface object 100 which allows for data/information exchange between a user and the pupilometer 10. Information relating to the current status of the pupilometer 10 including mode of operation (i.e., direct or consensual response, left or right eye measurement etc.) and the battery level is displayed via the graphic user interface object 100. All inputs and outputs of the pupilometer 10 preferably are coordinated via the graphic user interface object 100. This establishes initiating data collection via a coupled GUI because the user sets the mode for I/O from the pupilometer)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Hart, the teachings of Stark. Paragraph [0086] of Stark describes that the teachings disclosed present improvements over conventional pupilometery systems, as these features not only allow for the performance of conventional pupil 
As per claim 6, 
The combined teaching of Hart and Stark teaches the limitations of claim 1. 
Stark further teaches further comprising transmitting the risk assessment to a recording system. (Paragraphs [0024] and [0139] of Stark. The teaching describes comparing pupillary responses to a database which stores pupillary data. This comparison involves the transmission of the measured data the database to make the comparison. This database is considered a protected local medical record system server.)
As per claim 7, 
The combined teaching of Hart and Stark teaches the limitations of claim 6. 
Stark further teaches wherein the transmitting includes a syncing to a local medical record system. (Paragraphs [0024] and [0139] of Stark. The teaching describes comparing pupillary responses to a database which stores pupillary data. This comparison involves the transmission of the measured data the database to make the comparison. This database is considered a protected local medical record system server.)
As per claim 8, 
The combined teaching of Hart and Stark teaches the limitations of claim 6. 
Stark further teaches wherein the transmitting includes sending to a protected server. (Paragraphs [0024] and [0139] of Stark. The teaching describes comparing pupillary 
Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hart and Stark in further view of Lynch et al. (Lynch, G. T. F., James, S. M., &; VanDam, M. (2017). Pupillary response and phenotype in ASD: Latency to constriction discriminates ASD from typically developing adolescents. Autism Research, 11(2), 364–375. https://doi.org/10.1002/aur.1888; herein referred to as Lynch). 
As per claim 2, 
The combined teaching of Hart and Stark teaches the limitations of claim 1. 
The combined teaching of Hart and Stark does not explicitly teach wherein the neurodevelopment disorder includes at least one of: an autism spectrum disorder, an attention-deficit/hyperactivity disorder, an intellectual development disorder/disability, a language disorder, an acquired brain injury, a prenatal drug, an alcohol exposure, a motor disorder, and cerebral palsy disorder. 
However Lynch teaches wherein the neurodevelopment disorder includes at least one of: an autism spectrum disorder, an attention-deficit/hyperactivity disorder, an intellectual development disorder/disability, a language disorder, an acquired brain injury, a prenatal drug, an alcohol exposure, a motor disorder, and cerebral palsy disorder. (Page 3, Lines 25-53 and Page 8 Lines 10-17 of Lynch. The teaching describes the usage of pupilometery to provide “a clinical measure of the integrity of cranial nerve function by isolating the efferent branch of the visual pathway and can be used to examine differences in reflexive physical responding in ASD”. This demonstrates that the pupilometery is used to analyze individuals that experience autism spectrum disorder. The teaching further describes that the “ASD group demonstrated what is considered clinically as a “sluggish pupil response”, demonstrating a delay beyond a threshold of 3 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Hart and Stark, the teachings of Lynch. The abstract of Lynch describes that the “pupil reflex test (PRT), a noninvasive measure of brain function, may help improve early diagnosis and elucidate underlying physiology in expression of ASD endophenotype”. One of ordinary skill in the art would have added to the combined teaching of Hart and Stark, the teaching of Lynch based on this incentive without yielding unexpected results. 
As per claim 3, 
The combined teaching of Hart and Stark teaches the limitations of claim 1. 
The combined teaching of Hart and Stark does not explicitly teach wherein the risk assessment can include detection of at least one of seizure disorders or ophthalmic conditions
However Lynch teaches wherein the risk assessment can include detection of at least one of seizure disorders or ophthalmic conditions” (Page 3, Lines 25-53 and Page 8 Lines 10-17 of Lynch
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Hart and Stark, the teachings of Lynch. The abstract of Lynch describes that the “pupil reflex test (PRT), a noninvasive measure of brain function, may help improve early diagnosis and elucidate underlying physiology in expression of ASD endophenotype”. One of ordinary skill in the art would have added to the combined teaching of Hart and Stark, the teaching of Lynch based on this incentive without yielding unexpected results.
As per claim 5, 
The combined teaching of Hart and Stark teaches the limitations of claim 1. 
The combined teaching of Hart and Stark does not explicitly teach wherein the risk assessment is deemed “at risk” for a neurodevelopment delay when pupil diameter return to baseline (RTB) is greater than or equal to 3,000ms latency and less than or equal to 75% RTB. 
However Lynch teaches wherein the risk assessment is deemed “at risk” for a neurodevelopment delay when pupil diameter return to baseline (RTB) is greater than or equal to 3,000ms latency. (Page 3, Lines 25-53 and Page 8 Lines 6-17 and Figure 2 of Lynch . The teaching describes the usage of pupilometery to provide “a clinical measure of the integrity of cranial nerve function by isolating the efferent branch of the visual pathway and can be used to examine differences in reflexive physical responding in ASD”. This demonstrates that the pupilometery is used to analyze individuals that experience autism spectrum disorder. The teaching further describes that the “group of adolescents with ASD, pupillometry revealed atypical responding in latency to reach the point of maximal constriction, as well as delayed latency in the return to baseline pupil diameter. ASD group demonstrated what is considered clinically as a “sluggish pupil response”, demonstrating a delay beyond a threshold of 3 sec, presenting with atypical 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Hart and Stark, the teachings of Lynch. The abstract of Lynch describes that the “pupil reflex test (PRT), a noninvasive measure of brain function, may help improve early diagnosis and elucidate underlying physiology in expression of ASD endophenotype”. One of ordinary skill in the art would have added to the combined teaching of Hart and Stark, the teaching of Lynch based on this incentive without yielding unexpected results.
 The combined teaching of Hart, Stark and Lynch does not explicitly teach wherein the risk assessment is deemed “at risk” for a neurodevelopment delay when pupil diameter return to baseline (RTB) is greater than or equal to 3,000ms latency and less than or equal to 75% RTB. The missing element being “and less than or equal to 75% RTB”. 
However Lynch has just been shown to teach the risk assessment is deemed “at risk” for a neurodevelopment delay when pupil diameter return to baseline (RTB) is greater than or equal to 3,000ms latency and less than or equal to 100% RTB, the “and less than or equal to 100% RTB” part being inferred by the examiner based on the data. The RTBt1 parameter taught by Lynch defines the time it takes to return to baseline or in other words 100% of that baseline. That implies that anything less than 100% RTB after 3 seconds would constitute a signal that the subject is at risk for having ASD. For example if a person has a RTBt1 time of 4 seconds, that shows that at the 3 second threshold, the person was at RTB of less than 100% and already considered at risk for ASD at or past that that threshold. Defining this second threshold of “at risk” when the subject also 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Hart, Stark and Lynch this second threshold of “at risk” when the subject also exhibits less than or equal to 75% RTB. There are only finite number of solutions to determine when a subject is at risk for ASD according to the teaching of Lynch. As stated above, anything less than 100% RTB at the 3 second threshold shows an indication that the subject is at risk for ASD. Accordingly only RTB percentages of 0-99.999…9% would be able to be used to make this “at risk” determination. One of ordinary skill in the art through routine optimization would have reached this 75% threshold because of this finite number of solutions and it would have been obvious to try to optimize the range due to cases such as borderline ASD classification like a RTB of 99.999…9% at 3 seconds or outlier cases of 0% RTB at 3 seconds. In the former case, should a person who is essentially at RTB be classified as having ASD and in the latter case, should a person with a clear ocular condition that may be co-morbid with potential ASD definitively be classified with ASD. In light of these fringe cases, one of ordinary skill in the art would have clearly find a need to limit that RTB range to a more sensible RTB percentage such as less than or equal to 75% at 3 seconds. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hart and Stark in further view of Klin et al. (US 2016/0262613; herein referred to as Klin). 
As per claim 4, 
The combined teaching of Hart and Stark teaches the limitations of claim 1. 
The combined teaching of Hart and Stark do not explicitly teach wherein the risk assessment includes at least one of: age, sex identification, a height, a weight, and a 
However Klin teaches wherein the risk assessment includes at least one of: age, sex identification, a height, a weight, and a head circumference, wherein the risk assessment is in relation to available comparative growth curves by age and sex. (Paragraphs [0131], [0146]-[0148] and [0215] and Figure 17D. The teaching describes an analysis that studied children eye behavior to determine the risk of developmental conditions in the subject. This risk was made in relation to a growth curve based on age and sex of the subjects studied)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Hart and Stark, the teaching of Klin. Klin teaches at paragraph [0227] that the methods disclosed greatly improved detection of common features in trajectory shape and individual deviations (in magnitude and timing) relative to normative data. One of ordinary skill in the art would have added to the combined teaching of Hart and Stark, the teaching of Klin based on this incentive without yielding unexpected results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686